DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scavone et al. (US 2014/0378920).
With regards to claims 1-7, Scavone teaches an absorbent article which includes a core, the core is an absorbent gelling material (AGM). ¶0022-32. On the surface of the core, an encapsulated compound is disposed. Id. The encapsulated compound is water activated/activatable. ¶0036. Further, the encapsulated compound can be a polymer, such as classical coacervates, or it can be starch, such as raw starch. ¶0040-61. A secondary material can be further encapsulate the core, like polysaccharides. ¶0065-67.  
Scavone teaches that the encapsulated compound is applied using a variety of ways most if not all of which would lead to coating each individual cores as claimed. ¶0109-110. As such, Scavone’s teachings renders the claimed invention unpatentable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scavone et al. (US 2014/0378920) in view of Hirsenkorn et al. (US 5,654,422).
With regards to claims 8-15, the teachings of Scavone are as set forth in claim 1. Scavone teaches that complexed substituted cyclodextrins, such as alpha, beta and gamma cyclodextrins. ¶0069. Specifically, Scavone teaches cyclodextrin compound where the H or OH atoms have been substituted in position 2, 3, and 6 with a substituent –R, such as hydroxypropyl alpha-cyclodextrin, hydroxypropyl beta-cyclodextrin, methylated-alpha-cyclodextrin, and methylated-beta-cyclodextrin, which includes R of saturated C1 to C5. Id. The degree of substitution is about 2.5. Id. It is noted that the term “about” in claim 9 is interpreted to include the number 3. The cyclodextrin compound is present as a coating on the AGM. Claim 5; ¶0065-67.
Scavone is silent with regards to the substituent distribution as claimed (i.e., the percentage of the substituents in each of position 2, 3 and 6). 
 Hirsenkorn invention relates to acylated γ-cyclodextrins (CD), a process for their preparation, and to their use. See Field of Invention section. Hirsenkorn further provides γ-CD derivatives which have better solubilizing properties than do hydroxypropyl-γ-CD derivatives. See Summary of Invention section. Hirsenkorn’s γ-CD derivatives have the advantage of “simultaneously exhibit[ing] good solubility in water, good solubilizing properties, and good hemolyzing properties. Col 2. These properties are combined with good toxicological properties. Id. Hirsenkorn teaches CDs with a degree of substitution of from 0.9 to 1.2 as particularly suitable. Id. Further, the reference provides a process by which it is possible to determine the DS from the substituent distribution at the 2, 3, and 6 positions, with position 6 being less than 90% substitution. Col 1-3. Positions 2 and 3 can be calculated accordingly using the Equation set forth in col 3 of Hirsenkorn. In Example 4, position 2 is 29.4% substituted, at position 3 is 31.35% substituted, and at position 6 is at 77.95% substituted, and a degree of substitution of 1.36. Examples. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Scavone by incorporating Hirsenkorn’s cyclodextrins where position 2 is 29.4% substituted, at position 3 is 31.35% substituted, and at position 6 is at 77.95% substituted, and a degree of 1.36 to take advantage of the good solubility in water, good solubilizing properties and good hemolyzing properties, combined with good toxicological properties. 
Response to Arguments
Applicant's arguments filed on 05/26/2021 (“Remarks”) have been fully considered.
Regarding the newly added “each” and “individual” limitations added to claim 1, Applicant points to p20, lines 3-19 of the specification as filed in an effort to show that these newly added limitations are supported by the specification. The Examiner agrees with this interpretation of this portion of the specification in light of the first sentence of the paragraph that precedes it. That is, “Precisely coated AGM granules can be obtained during the production of the absorbent article by spraying or otherwise depositing a solution … onto the surface of the AGM during assembly before or after application within the absorbent article.” The term “precisely coated … granules” appears to indicate a special care was given to the coating process. As such, it is the Examiner’s opinion that the newly added terms are supported by the specification. 
The Applicant argues that Scavone’s methods disclosed in ¶0109-110 relate to “applying the encapsulated compound to the absorbent article.” Remarks at 6. However, the Applicant did not point out how are such methods do not meet the newly added claim limitation? In fact, the portion cited above from the instant specification indicates that precise coating can be achieved by spraying or depositing a solution on the surface of the AGM during or after the application of these particles within the absorbent article. See p19, lines 31-34 to p20, lines 1-2. In the case of Scavone, the reference teaches using methods such as spraying to apply the encapsulated compounds. As such, Applicant’s arguments are not found persuasive and the rejection still stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736